It is strenuously insisted in appellant's motion for a rehearing, that the trial court erred in permitting appellees to introduce their evidence in support of the defense set up in their answer, because, it is alleged, appellees' answer constituted a plea of non est factum, and was not sworn to, as required by statute.
We do not think appellees' answer is such as the statute requires to be verified, because it does not constitute a plea of non est factum. It admits the execution by appellees of the instruments sued on, and states the circumstances under which they were executed; appellees' contention being that when said instruments are construed in the light of these circumstances, they should not be held personally liable thereon.
All other questions presented by the motion were considered in our former opinion, and we adhere to the views therein expressed. The motion for rehearing is overruled.
Motion overruled.